1. In response for reconsideration filed January 19, 2016, no claims were amended.

2. Applicant argued that, see page 9 paragraph 9, filed January 19, 2016 with respect to claims 1, 11 and 21, “…However, in claim 1, when the handover fails, the UE may perform steps of 
"performing a first initial attach procedure with the home 3GPP network over the other of 
the roaming 3GPP network and the non-3GPP network" and "keep the connection over the 
one of the roaming 3GPP network and the non-3GPP network". Applicant respectfully12 
submits that "the operation after the handover failed" of Kim is clearly different from "the operation after the handover failed" as recited in claim 1. For at least the foregoing reason, Applicant respectfully submits that the combined teachings of Foti and Kim do not disclose, suggest or teach the features "perform a first initial attach procedure with the home 3GPP network over the other of the roaming 3GPP network and the non-3GPP network via the first wireless transceiver or the second wireless transceiver, in response to that a handover of the UE from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network fails when the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network" as recited in claim 1, and the features are not obvious to one of ordinary skill in the art by combining the teachings of Foti and Kim. Accordingly, Applicant respectfully believes that the rejection of claim 1 should be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1,  Foti teaches, keeping the connection over the one of the roaming 3GPP network and the non- 113GPP network by the UE during the first initial attach procedure over the 12other of the roaming 3GPP network and the non-3GPP network (see para. 0072-0076, when the AAA server 32 returns an authentication and authorization response comprising an indication that authentication was successful and that authorization was successful to the home ePDG 36. The home ePDG 36 then relays the indication that authentication was successful and that authorization was successful to the mobile terminal 50. At this point, the secured tunnel between mobile terminal 50 and ePDG in the home network is established / keeping the connection over the one of the roaming 3GPP network and the non- 113GPP network, and Kim teaches determining whether the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network 7in response to the UE moving from the one of the roaming 3GPP network 8and the non-3GPP network to the other of the roaming 3GPP network and 9the non-3GPP network (see para. 0147-0150, when HO of the PS service to WiFi is successfully completed while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the MME. When HO of the PS service to WiFi fails while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the MME, and when HO of the PS service to WiFi is successfully completed after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the SGSN); and
	performing a first initial attach procedure with a home 3GPP network over the other of a roaming 3GPP network and a non-3GPP network by a UE (see para. 0162-0163, when a UE having a CSFB capability is attached to a network, the Attach Request message include information indicating that the UE request a combined EPS/IMSI attachment (i.e., attachment not only to the EPS but also to the CS domain) and information indicating that the UE has the CSFB capability and the CSFB is set to be used. Thereby, when the UE receives, from the MME, an Attach Accept message including result information indicating that the combined EPS/IMSI attachment has been performed, see also Fig.5, para. 0171-0174, the UE 100 perform handover of the PS service to WiFi. For example, the UE 100 being provided with one or more PS services through a S-GW 600 and a P-GW 700 may find a non-3GPP access network (e.g., a WLAN) and perform the access authentication process for the non-3GPP access network to initiate handover, and the non-3GPP access network may perform an authentication procedure for an AAA server (or an AAA proxy for roaming). When the authentication is completed, the UE 100 may attempt attachment to the non-3GPP access network and the non-3GPP access network may perform proxy binding update for the P-GW 700. As a result, the attachment may be completed), in response to a handover of the UE from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network fails when the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network (see para. 0150-0153, when HO of the PS service to WiFi fails after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the SGSN. As the message transmitted from the UE to the SGSN, a message (e.g., a RAU request message) which the UE transmits to the SGSN in the conventional CSFB procedure is used, also per para. 0159, 0168, the information through which the UE notifies the MME of HO of the PS service may be explicit information (e.g., information explicitly indicating HO of the PS service to WiFi) or implicit information (e.g., information indicating that WiFi is preferred to the target RAT of CSFB, information about preferences or priorities of all RATs available to the UE, information indicating that WiFi is available, see, also para.  0138, As a representative example of HO of a PS service, HO of a PS service provided over a first access network (e.g., an E-UTRAN) to a second access network (e.g., a WLAN) will be described. However, the scope of the present invention is not limited thereto. The proposed principle of the present invention may be equally applied to the case in which a PS service is subjected to HO from a 3GPP access network to a non-3GPP access network, see also Fig.5, para. 0136, 0170-0172, the UE 100 recognize that a PS service will be suspended (or PS HO will not be supported/performed) due to CSFB. Thereby, when the UE recognizes presence of available WiFi (or accessible WiFi), it may cause the Extended Service Request message to carry information notifying that the PS service is selectively subject to handover to WiFi. As a result, the UE 100 may continue to perform the remaining CSFB procedure and perform handover of a PS service provided on E-UTRAN to WiFi simultaneously (i.e., in parallel)).

Under the broadest reasonable interpretation, the  combination of the systems as disclosed by Foti and Kim reads upon “connecting with a home 3rd Generation Partnership Project (3GPP) network over one of a roaming 3GPP network and a non-3GPP network by a User Equipment (UE); determining whether the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network in response to the UE moving from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network; performing a first initial attach procedure with the home 3GPP network over the other of the roaming 3GPP network and the non-3GPP network by the UE, in response to that the handover of the UE from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network fails when the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network; and keeping the connection over the one of the roaming 3GPP network and the non-3GPP network by the UE during the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network” as recites in the claim.

The applicant further argues, Claim 11 is rejected by the Examiner for similar reasons as claim 1. Therefore, the rejection of claim 11 should be withdrawn for the same reasons set forth in connection with amended claim 1. Further, claims 2-6 and 8-10 and claims 12-16 and 18-20 respectively depend upon claim 1 and claim 11, and recite each and every limitation thereof. The rejections of amended claims 2-6 and 8-10 and claims 12-16 and 18-20 should be withdrawn for at least the same reasons.

The examiner respectfully disagrees with the argument above, per above cited reasons the above claims are not allowable.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469